Citation Nr: 0734785	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  04-41 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1972.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (RO).

The issue of entitlement to service connection for tinnitus 
is addressed in the Remand portion of the decision below and 
is remanded to the RO via the Appeals Management Center, in 
Washington, DC.


FINDINGS OF FACT

1.  A September 1997 rating decision denied the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder.

2.  In March 2003, a claim to reopen the issue of entitlement 
to service connection for a psychiatric disorder was 
received.

3.  Evidence associated with the claims file since the 
September 1997 rating decision was not of record at the time 
of the September 1997 rating decision and raises a reasonable 
possibility of substantiating the claim.

4.  The medical evidence of record shows that the veteran's 
currently diagnosed psychiatric disorder is related to 
military service.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for a psychiatric disorder is new and 
material, and therefore the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).

2.  A psychiatric disorder was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  Without deciding whether the 
notice and development requirements of the VCAA have been 
satisfied in the present case, this law does not preclude the 
Board from adjudicating the issue involving whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for a psychiatric disorder, 
as the Board is taking action favorable to the veteran by 
reopening the claim and granting service connection for a 
psychiatric disorder.  As such, this decision poses no risk 
of prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).

In April 1997, the veteran submitted a claim of entitlement 
to service connection for post-traumatic stress disorder 
(PTSD) and a panic disorder.  The claim was adjudicated only 
as a claim of entitlement to service connection for PTSD.  An 
unappealed rating decision in September 1997 denied the 
veteran's claim of entitlement to service connection for PTSD 
on the basis that the veteran did not have a current 
diagnosis of a psychiatric disorder.  The relevant evidence 
of record at the time of the September 1997 rating decision 
consisted of the veteran's service medical records and 
service personnel records.
 
The veteran did not file a notice of disagreement after the 
September 1997 rating decision.  Therefore, the September 
1997 rating decision is final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2007).

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

In March 2003, a claim to reopen the issue of entitlement to 
service connection for a panic disorder was received.  The 
claim was again adjudicated exclusively as a claim of 
entitlement to service connection for PTSD.  Evidence of 
record received since the September 1997 RO decision includes 
private medical records dated from August 1999 to January 
2006, a July 2003 statement from the veteran, a September 
2003 statement from the veteran, a January 2004 letter from a 
private physician, a February 2004 letter from a VA 
counselor, a November 2004 letter from a private physician, a 
March 2005 statement from the veteran, a September 2005 VA 
PTSD examination report, a January 2007 statement from the 
veteran, a February 2007 statement from the veteran, and 
additional service personnel records.

All of the evidence received since the September 1997 RO 
decision is "new" in that it was not of record at the time 
of the September 1997 decision.  In addition, the January 
2004 letter from a private physician, the February 2004 
letter from a VA counselor, the November 2004 letter from a 
private physician, and the September 2005 VA PTSD examination 
report all provide medical evidence that the veteran has a 
current diagnosis of a psychiatric disorder and that the 
psychiatric disorder is related to active military service.  
Neither of these requirements for service connection were 
shown at the time of the September 1997 rating decision.  
Therefore, the January 2004 letter from a private physician, 
the February 2004 letter from a VA counselor, the November 
2004 letter from a private physician, and the September 2005 
VA PTSD examination report relate to an unestablished fact 
necessary to substantiate the claim and raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  Accordingly, the veteran's claim of entitlement to 
service connection for a psychiatric disorder is reopened.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's service medical records show that he complained 
of tiredness and a lack of energy while onboard the U.S.S. 
PERKINS (DD-877) in December 1970.  The veteran was treated 
for urinary complaints on multiple occasions and tested 
negative on multiple Venereal Disease Research Laboratory 
(VDRL) tests for syphilis.

After separation from military service, an August 1999 
private medical report gave a diagnosis of a panic disorder.  
The medical evidence of record shows that the veteran has 
been consistently diagnosed with psychiatric disorders, 
including a panic disorder and PTSD, since August 1999.

In a January 2004 letter, a private physician stated he or 
she had been treating the veteran for a panic disorder since 
October 1990.  After discussing the veteran's service and 
post-service psychiatric history, the private physician 
stated "I conclude that his naval service as a young man 
caused [the veteran's] current condition of panic disorder."

In a February 2004 letter, a VA counselor stated that the 
veteran had been treated at the counselor's facility since 
July 2003.  The examiner stated that the veteran "has 
experienced an emotional condition known as [PTSD] which . . 
. has been determined to be military related."

In a November 2004 letter, a private physician stated that 
the veteran's primary symptoms were anxiety and panic 
attacks, which were a part of PTSD.  The private physician 
stated that "it is my opinion that [the veteran's] 
psychiatric disorder is due to his Viet Nam experience, 
diagnosed as [PTSD]."

A September 2005 VA PTSD examination report recounted the 
veteran's reported social, military, and medical history.  
After mental status examination, the diagnosis was panic 
disorder and symptoms related to PTSD with a questionable 
level of stress according to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM IV) criteria.  
The examiner stated

His level of stressful events does not 
meet the standard DSM criteria for PTSD.  
However, the veteran has had significant 
anxiety symptoms and full blown panic 
symptoms since 1980 and he showed 
evidence of an anxiety disorder with 
minor panic symptoms upon being 
discharged from the military.  In 
particular, he suffered from bruxism and 
was seen for that within a month of his 
discharge.  He also [was seen] both in 
the [N]avy and in the VA within the first 
year of his discharge . . . for various 
symptoms including back pain and a fear 
that he had contracted syphilis even 
though he never had symptoms of syphilis 
and had a negative VDRL in the military.  
He was seen for his fear of contracting 
syphilis while onboard ship and these 
symptoms were a highly exaggerated 
psychosomatic symptom rather than a true 
psychophysiological disorder.  Therefore, 
there is [a] basis on which to connect 
his current anxiety and panic attacks 
with his service in the [N]avy during 
Vietnam.

The medical evidence of record shows that the veteran has a 
current diagnosis of a psychiatric disorder that is related 
to military service.  While the September 2005 VA PTSD 
examination report shows that the veteran's symptoms do not 
meet the DSM IV criteria for a diagnosis of PTSD, the report 
did confirm that that the veteran has a current diagnosis of 
a panic disorder.  This is consistent with the findings in 
the January 2004 letter from a private physician, the 
February 2004 letter from a VA counselor, and the November 
2004 letter from a private physician.  Furthermore, there are 
4 medical opinions of record regarding the etiology of the 
veteran's currently diagnosed psychiatric disorder.  All 4 of 
these medical opinions related the veteran's currently 
diagnosed psychiatric disorder to military service.  Finally, 
the September 2005 VA PTSD examination report stated that 
some of the veteran's in-service medical complaints were 
evidence of a psychiatric disorder.  The veteran's service 
medical records substantiate the existence of these 
complaints.

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that the veteran's psychiatric disorder is 
related to military service and therefore, service connection 
for a psychiatric disorder is warranted.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder is granted.


REMAND

The veteran was provided with a VA audiology examination in 
August 2003 to determine the existence and etiology of his 
claimed hearing loss and tinnitus.  The examiner stated that 
the question of the etiology of the veteran's tinnitus should 
be referred to a VA ear, nose, and throat examiner.  The 
veteran was not subsequently scheduled for a VA ear, nose, 
and throat examination to determine the etiology of any 
tinnitus found.  While a September 2003 private 
otolaryngology report gave an assessment of subjective 
tinnitus, it did not state whether the veteran's tinnitus was 
related to military service.  As such, a medical examination 
is required to determine whether the veteran's currently 
diagnosed tinnitus was incurred in or aggravated by active 
military service.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is remanded for the following actions:

1.	The veteran must be afforded a VA ear, 
nose, and throat examination to 
determine the etiology of any tinnitus 
found.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  
The claims file must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  
Following a review of the service and 
postservice medical records, the 
examiner must then provide an opinion 
as to whether any tinnitus found was 
incurred in or aggravated by military 
service.  If the above opinion cannot 
be made without resort to speculation, 
the examiner must specifically state 
this.  A complete rationale for all 
opinions must be provided.  The report 
must be typed.

2.	The RO must notify the veteran that it is 
his responsibility to report for the 
scheduled VA examination, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  Copies of all 
documentation notifying the veteran of 
any scheduled VA examination must be 
placed in the veteran's claims file.

3.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  
After the veteran has had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


